United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1437
Issued: May 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2015 appellant filed a timely appeal from January 2, 27, March 11, and
June 8, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant established additional conditions related to her
April 14, 2013 employment injury; (2) whether appellant established a work-related occupational
disease; and (3) whether appellant has established a claim for a schedule award.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). By order dated October 6,
2015, the Board, after exercising its discretion, denied her request as her arguments could be adequately addressed
in a decision based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 15-1437
(issued October 6, 2015).

FACTUAL HISTORY
On April 24, 2013 appellant, then a 31-year-old automation clerk, filed a traumatic injury
claim (Form CA-1) alleging that on April 14, 2013 she sustained an injury to her neck due to
reaching and lifting duties at work on that date. OWCP accepted that she sustained aggravation
of preexisting cervical spondylosis.
Appellant stopped work and received wage-loss
compensation beginning April 22, 2013 until she was placed on the periodic rolls effective
December 15, 2013.3
On July 7, 2014 appellant filed a claim alleging a “repetitive motion injury” due to her
work. Regarding the nature of the injury, she referenced nerve pain in both wrists and chronic
back pain. Although appellant filed this claim on a Form CA-1, OWCP developed her claim as
one for an occupational disease.4
In support of her occupational disease claim, appellant submitted an April 30, 2013 report
in which Dr. Jonathan Nissanoff, an attending Board-certified orthopedic surgeon, referenced
that appellant had worked for the employing establishment as an automation clerk for the prior
six months. Dr. Nissanoff noted that she was status post cumulative trauma injury to her neck as
a result of moving mail from a sorting machine into mail trays. Appellant complained that she
started to have increasing pain in her neck with pain radiating into her left collar bone area, and
that she had numbness and tingling in both hands. Dr. Nissanoff diagnosed cervical strain, and
ruled out herniated cervical disc and noted, “This is a directly work-related injury, and
[appellant’s] symptoms are causally related to the industrial injury discussed above.” He posited
that appellant should be considered temporarily totally disabled as of the date of his examination
on April 30, 2013.
In a March 3, 2014 report, Dr. Sylvia De La Llana, an attending Board-certified physical
medicine and rehabilitation physician, diagnosed “cervical radiculopathy [versus] peripheral
nerve compression.” In a March 12, 2014 report, Dr. John Qian, an attending Board-certified
physical medicine and rehabilitation physician, diagnosed cervical strain, multilevel disc
protrusions and degenerative disc disease of the cervical spine, and ruled out carpal tunnel
syndrome bilateral upper extremities versus radiculitis. On April 24, 2014 Dr. Nissanoff
indicated, “[Appellant] states [that] she injured her back during the course of her employment
with lifting at work, repetitive motion....” He posited that appellant was temporarily totally
disabled.
In a September 8, 2014 letter, OWCP requested that appellant submit, within 30 days of
the letter, additional factual and medical evidence in support of her occupational disease claim.
Appellant did not submit any additional medical evidence regarding her occupational disease
claim within the allotted period.

3

Appellant received wage-loss compensation on the periodic rolls beginning December 15, 2013.

4

A traumatic injury refers to injury caused by a specific event or incident or series of incidents occurring within a
single workday or work shift whereas an occupational disease refers to an injury produced by employment over a
period longer than a single workday or shift. 20 C.F.R. §§ 10.5(q) (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).

2

In a January 2, 2015 decision, OWCP denied appellant’s claim for a work-related
occupational disease as she had failed to submit sufficient medical evidence in support of her
claim.
Appellant also filed a claim (Form CA-2) for bilateral arm and wrist conditions related to
her April 14, 2013 employment injury and submitted a July 2, 2014 report from Dr. Qian noting
that she had undergone carpal tunnel release surgery two days earlier.5
In a January 27, 2015 decision, OWCP denied appellant’s claim. It found that she had
not submitted rationalized medical evidence establishing any condition on April 14, 2013 other
than aggravation of preexisting cervical spondylosis, despite being provided an opportunity to do
so prior to the denial of her claim.6
On January 29, 2015 appellant filed a request for a schedule award (Form CA-7) due to
her accepted April 14, 2013 employment injury. In support of her claim, she submitted a
November 28, 2014 report in which Dr. Nissanoff determined, based on the findings of a recent
functional capacity evaluation that she had 30 percent “combined whole person impairment
rating.”7
In a February 5, 2015 letter, OWCP requested that appellant submit, within 30 days of the
letter, additional factual and medical evidence in support of her schedule award claim, including
an impairment rating under the standards of the A.M.A., Guides (6th ed. 2009). Appellant did
not submit any additional medical evidence regarding her schedule award claim within the
allotted period.
In a March 11, 2015 decision, OWCP denied appellant’s claim for a schedule award
because she had not submitted sufficient medical evidence in support of permanent impairment.
It noted that a schedule award could not be granted for an impairment of the whole person.
Appellant continued to argue that she had sustained an occupational disease of her upper
extremities due to the repetitive motions required by her job as an automation clerk. She
requested a review of the written record by an OWCP hearing representative with respect to
OWCP’s January 2, 2015 decision denying her claim for a work-related occupational disease.

5

The record does not contain a surgical report for any wrist surgery performed on appellant. In a report dated
April 30, 2013, Dr. Nissanoff indicated that appellant reported bilateral upper extremity numbness and
recommended that electromyogram (EMG) and nerve conduction velocity (NCV) testing be obtained. EMG and
NCV testing was performed on March 3, 2014 which showed no electrical evidence of cervical radiculopathy or any
peripheral nerve compression. In a July 8, 2014 report, Dr. Nissanoff diagnosed right carpal tunnel syndrome and
status post left carpal tunnel release.
6

Prior to issuing this decision, OWCP requested that appellant submit additional factual and medical evidence in
support of her claim for additional conditions related to her April 14, 2013 employment injury.
7

Dr. Nissanoff mentioned the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001), but he did not clearly indicate which edition he used to
arrive at his impairment rating.

3

By decision dated June 8, 2015, the hearing representative affirmed OWCP’s January 2,
2015 decision denying appellant’s occupational disease claim. He found that she had not
submitted rationalized medical evidence in support of her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any specific condition and/or period of disability for which compensation is
claimed are causally related to the employment injury.8 The medical evidence required to
establish a causal relationship between a specific condition and an employment injury is
rationalized medical opinion evidence. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by a medical discussion explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS -- ISSUE 1
OWCP accepted that on April 14, 2013 appellant sustained aggravation of preexisting
cervical spondylosis. Appellant also claimed that she sustained bilateral arm and wrist
conditions related to her April 14, 2013 employment injury. In the January 27, 2015 decision,
OWCP denied appellant’s claim for additional conditions related to her April 14, 2013
employment injury.
The Board finds that appellant did not meet her burden of proof to establish additional
conditions related to her April 14, 2013 employment injury. In support of her claim, appellant
submitted an April 30, 2013 report in which Dr. Nissanoff, an attending Board-certified
orthopedic surgeon, indicated that she reported bilateral upper extremity numbness and
recommended that EMG and NCV testing be obtained. This report cannot establish her claim for
additional conditions because it failed to provide any opinion on the cause of the upper extremity
conditions. The Board has held that medical evidence which does not offer a clear opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.10
EMG and NCV testing was performed on March 3, 2014, but it showed no electrical
evidence of cervical radiculopathy or any peripheral nerve compression. In a July 2, 2014 report,
Dr. Qian, an attending Board-certified physical medicine and rehabilitation physician, indicated
that appellant had undergone carpal tunnel release surgery two days earlier. In a July 8, 2014
8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

10

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

4

report, Dr. Nissanoff diagnosed right carpal tunnel syndrome and status post left carpal tunnel
release. Neither Dr. Qian nor Dr. Nissanoff provided an opinion as to whether appellant’s carpal
tunnel syndrome or need for carpal tunnel surgery was related to the accepted April 14, 2013
employment injury. Thus the Board finds that appellant has failed to establish additional
conditions due to the original April 14, 2013 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
As noted above, an employee seeking benefits under FECA has the burden of
establishing the essential elements of his or her claim including the fact that the individual is an
employee of the United States within the meaning of FECA, that the claim was timely filed
within the applicable time limitation period of FECA, that an injury was sustained in the
performance of duty as alleged, and that any specific condition and/or period of disability for
which compensation is claimed are causally related to the employment injury.11 These are the
essential elements of each and every compensation claim, regardless of whether the asserted
claim involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.12
OWCP regulations define the term occupational disease or illness as a condition
produced by the work environment over a period longer than a single workday or shift.13 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.14
ANALYSIS -- ISSUE 2
On July 7, 2014 appellant filed a claim alleging that she sustained a “repetitive motion
injury” due to her work. Regarding the nature of the injury, she referenced nerve pain in both
wrists and chronic back pain. Although appellant filed this claim on a Form CA-1, OWCP

11

See supra note 7.

12

Roy L. Humphrey, 57 ECAB 238 (2005).

13

20 C.F.R. § 10.5(ee).

14

Supra note 12.

5

properly developed her claim as one for an occupational disease. OWCP denied her claim for a
work-related occupational disease in decisions dated January 2 and June 8, 2015.
The Board finds that appellant failed to establish a work-related occupational disease. In
an April 30, 2013 report, Dr. Nissanoff indicated that she had worked for the employing
establishment as an automation clerk for the prior six months. He noted that appellant reported
being status post cumulative trauma injury to her neck as a result of moving mail from a sorting
machine into mail trays. Dr. Nissanoff diagnosed cervical strain, and ruled out herniated cervical
disc, and noted, “This is a directly work-related injury, and [appellant’s] symptoms are causally
related to the industrial injury discussed above.” He posited that appellant should be considered
temporarily totally disabled as of the date of his examination on April 30, 2013. The submission
of this report does not establish her claim for a work-related occupational disease because
Dr. Nissanoff did not provide any medical rationale in support of his conclusion that she
sustained medical conditions due to her repetitive work duties. He did not describe appellant’s
work duties in any detail or explain the medical process through which they could have caused
such conditions. The Board has held that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.15
In a March 3, 2014 report, Dr. De La Llana, an attending Board-certified physical
medicine and rehabilitation physician, diagnosed “cervical radiculopathy [versus] peripheral
nerve compression.” In a March 12, 2014 report, Dr. Qian diagnosed cervical strain, multilevel
disc protrusions, and degenerative disc disease of the cervical spine, and ruled out carpal tunnel
syndrome bilateral upper extremities versus radiculitis. However, neither Dr. De La Llana nor
Dr. Qian provided an opinion that the observed medical conditions constituted work-related
occupational diseases.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
The schedule award provision of FECA16 and its implementing regulations17 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
15

C.M., Docket No. 14-88 (issued April 18, 2014). On April 24, 2014 Dr. Nissanoff indicated, “[Appellant] states
[that] she injured her back during the course of her employment with lifting at work, repetitive motion....” He
posited that appellant was temporarily totally disabled. However, Dr. Nissanoff merely repeated appellant’s belief
regarding the cause of her back condition and he did not provide his own opinion on causal relationship.
16

5 U.S.C. § 8107.

17

20 C.F.R. § 10.404.

6

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.18 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.19
ANALYSIS -- ISSUE 3
On January 29, 2015 appellant filed a claim for a schedule award (Form CA-7) due to her
accepted April 14, 2013 employment injury. OWCP denied her claim for a schedule award in a
decision dated March 11, 2015.
The Board finds that appellant has not established a claim for a schedule award. In
support of her claim, appellant submitted a November 28, 2014 report in which Dr. Nissanoff
determined that she had 30 percent “combined whole person impairment rating” based on the
findings of a recent functional capacity evaluation. However, this report has no probative value
with respect to her schedule award claim because the Board has held that a schedule award is not
payable under section 8107 of FECA for an impairment of the whole person.20
An opinion on permanent impairment is of limited probative value if it is not derived in
accordance with the standards adopted by OWCP and approved by the Board as appropriate for
evaluating schedule losses.21 Appellant did not submit an impairment rating report that was
conducted in accordance with the relevant standards of the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award at any time based on evidence of a new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish additional conditions related to her
April 14, 2013 employment injury. The Board further finds that she did not establish a workrelated occupational disease and further finds that she has not established her claim for a
schedule award.

18

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
(January 2010).
19

Id. at Chapter 2.808.5a (February 2013).

20

See Gordon G. McNeill, 42 ECAB 140, 145 (1990). Dr. Nissanoff mentioned the fifth edition of the A.M.A.,
Guides, but he did not clearly indicate which edition he used to arrive at his impairment rating. As noted, the sixth
edition of the A.M.A., Guides provides the relevant standards for calculating the impairment rating in this case. See
supra note 19.
21

See James Kennedy, Jr., 40 ECAB 620, 626 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the June 8, March 11, January 27 and 2, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

